Citation Nr: 0614034	
Decision Date: 05/12/06    Archive Date: 05/25/06

DOCKET NO.  03-21 852A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

E. Ward, Counsel



INTRODUCTION

The veteran had active service from July 1982 to July 1985.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal of a rating decision by the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA). 

When first before the Board in August 2005, the case was 
remanded for further development. 

In February 2006, the Board received additional evidence from 
the veteran along with a waiver of initial consideration by 
the RO. Thus, the additional evidence will be considered in 
conjunction with this appeal.


FINDINGS OF FACT

1.  All pertinent notification and indicated evidentiary 
development have been accomplished.

2. There is no competent evidence of any current diagnosis of 
PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service. 38 U.S.C.A. § 1110, 1131(West 2002); 38 C.F.R. 
§§ 3.303, 3.304(f) (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Assist and Notify

During the pendency of the claims, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), [38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)] and the regulations implementing it 
were enacted, and are applicable to the appellant's claim. It 
should be noted that the Veterans Claims Assistance Act of 
2000 (VCAA) provides that VA shall notify and assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
VA. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159. 

The Board notes that the appellant was advised through VCAA 
notification letters dated in January 2002, August 2002, 
February 2003, October 2005, and various other notifications, 
and further information was provided in the rating decision, 
statement of the case, and supplements thereto, of the 
evidence and information necessary to substantiate the claim, 
the information required from him in order for VA to obtain 
evidence and information in support of the claim, and the 
assistance that VA would provide in obtaining evidence. The 
Board believes that the appellant was on notice of the fact 
that he should submit any pertinent evidence in his 
possession. Therefore, the Board is satisfied that VA has 
complied with the notification requirements of the VCAA and 
the implementing regulations. See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 
112, 119 (2004).

During the pendency of the appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision, on 
March 3, 2006, in the consolidated appeal of Dingess/Hartman 
v. Nicholson, Nos. 01-1917 and 02-1506, which held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim. This decision requires VA to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating 
or is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application. This notice must 
include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded. Dingess/Hartman, slip op. at 14. 

The communications as set forth above also notified the 
veteran of the status of the evidence as it was developed and 
of the need for substantiating evidence from him. Since the 
veteran does not have a competent diagnosis of the claimed 
disability (PTSD), a pre-requisite for service connection, 
the Board need not address the issue as to whether service 
connection is warranted for PTSD. Since no ratings or awards 
will therefore be forthcoming in this case, any deficits in 
the notices provided to the veteran are no more than non-
prejudicial error. See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7151 (Fed. Cir. 
Apr. 5, 2006). 
The Board is satisfied that the veteran received notice 
equivalent to that required under the provisions of the VCAA 
and all pertinent court precedent, and the content of the 
notices fully complied with the requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), and to the extent 
appropriate, to more recent court precedent. See 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. Mar. 3, 2006).  

The Board is also satisfied that the RO has obtained, or made 
reasonable efforts to obtain all records pertinent to the 
claim. The RO has obtained the veteran's service medical 
records, and post-service medical records, as well as 
evidence associated with his social security disability 
benefits application. The veteran has also submitted 
voluminous records in support of his claim. He and his 
representative were also provided adequate opportunities to 
submit evidence and argument in support of the claim, and 
have done so. Neither the veteran nor his representative has 
identified any additional evidence or information that could 
be obtained to substantiate the claim. The Board is also 
unaware of any such available evidence or information. 
Therefore, the Board is satisfied that the RO has complied 
with the duty to assist requirements of the VCAA and the 
implementing regulations.  Under these circumstances, the 
Board finds that adjudication of the claim under 
consideration at this juncture, without directing or 
accomplishing any additional notification and or development 
action, poses no risk of prejudice to the veteran. See, e.g., 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

Accordingly, the Board will adjudicate the merits of the 
claim.

II.  Factual Background

Service medical and administrative records include a DD-214 
reflecting that the veteran received the combat action ribbon 
for service in Beirut. His military occupational specialty 
(MOS) was rifleman. No psychiatric abnormalities were 
reported or noted in the service medical records, and they 
reflect no combat-related injuries or treatment for mental 
illness. Discharge examination shows no psychiatric 
abnormalities or mental health complaints. 

Post-service treatment records submitted in connection with 
the claim reflect that after discharge from service in 1985, 
the veteran worked in security services after discharge from 
service from 1985 - 1988 and was laid off. In September 1989, 
the veteran was hospitalized for fracture of fibula and 
cerebral concussion after being hit by a car. He underwent 
computed tomography (CT) scan of the head associated with 
subdural hematoma which showed no evidence of abnormality. It 
was noted that the veteran was unemployed for the prior two 
years. A private physician noted in January 1990 that the 
veteran would be on anti-anxiety medications in the future. 

Records associated with SSA disability award reflects private 
hospitalization report showing admission in restraints from 
May to June 1991 for an acute psychotic episode involving 
choking his mother while suffering from satanic delusions and 
hallucinations. His mother reported the veteran's 
decompensation for the prior three weeks. Diagnosis of AXIS I 
schizophrenia paranoid type. 

In April 1993, he was referred by a VA staff psychiatrist, 
for neuropsychology consultation. The veteran gave a history 
of multiple head injuries beginning in 1980. After testing, 
the examiner concluded the veteran's symptoms were consistent 
with a diagnosis of schizophrenia, paranoid chronic. He was 
again diagnosed with schizophrenia in a January 1997 private 
examination. His disability benefits had been awarded based 
upon leg injuries and schizophrenia.

In January 2002, the veteran filed a claim of entitlement to 
service connection for schizophrenia which was denied by the 
RO in a May 2002 rating decision. In August 2002, he then 
filed a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD). In a stressor statement, he 
related being a member of the multi-national peacekeeping 
force in Beirut, Lebanon from May to November 1983, during 
which he was exposed to enemy fire including artillery, 
mortars, rockets, and small arms. He also related being 
stabbed in the leg with a needle by a young boy, and 
observing the aftermath of a terrorist truck bombing of 
barracks less than a mile away from where he was. He related 
knowing a lot of the men who died, that he later found out a 
fellow soldier on guard duty had been among the dead, and 
that he was traumatized on homecoming from Beirut by learning 
of the deaths of marines at a checkpoint he used to stand 
guard at while he was in Beirut.

He related working at a nuclear power plant from 1986 to 
1988, and that his PTSD symptoms began around October of 1988 
due to anxiety from the lack of security at the plant, and 
that his girlfriend left him at that time. He related his 
belief that his anxiety, isolation, anger, fear, guilt and 
helplessness he felt about Beirut intensified after September 
11th events. His current symptoms were depression, dizziness, 
difficulty concentrating, headaches, and memory loss. He 
related treatment for PTSD at the Vet. Center. 

An August 2002 individual therapy VA note from the veteran's 
treating VA (staff) psychiatrist, Dr. G., indicated that the 
veteran was pursuing a claim for PTSD, and that although he 
was diagnosed with schizophrenia, he had "seen traumatic 
aftermath of bombings that occurred when he was in the 
service, and these quite possibly effected into a stressor 
that led to the schizophrenia, so there may also be 
posttraumatic stress issues as well."

The veteran underwent VA psychological examination in October 
2002. The examiner reviewed the veteran's history of service 
in Beirut and his observation of bombing of American barracks 
a mile away while he was asleep. The veteran's assigned guard 
duty was away from the bombsite, and he reported exposure to 
various incoming fire while on guard duty. The examiner 
indicated that the veteran did not present any specific 
symptoms associated with PTSD except for reported difficulty 
with Muslims occurring in 1991 after the Gulf war and long 
after he had left Lebanon. The examiner noted that on the 
Mississippi Combat Scale the veteran obtained a score which 
was totally inconsistent with his clinical presentation and 
military experience and was a severe exaggeration of his 
symptoms. This was also apparent on the Beck Depression 
Inventory test which was in the extreme range. The veteran 
indicated extreme distress on two-thirds of the items on the 
SCL-90 test, again an exaggeration of symptom severity. The 
examiner indicated that the veteran's symptoms appear to be 
associated with his schizophrenia rather than PTSD about 
which he never complained until after denial of his claim for 
schizophrenia. The examiner concluded that based on review of 
the C-file and examination, the veteran's diagnosis was AXIS 
I schizophrenia, chronic, paranoid type, currently in partial 
remission.

An October 2002 individual therapy note by a nurse 
practitioner for the PTSD clinical team concluded with a 
diagnosis of schizophrenia, paranoid type. The veteran was to 
continue counseling with a social worker at the Vet. Center.

VA outpatient treatment notes from August 2001 show that the 
veteran has been consistently diagnosed with and treated for 
schizophrenia. A VA staff psychiatrist, noted in a January 
2004 psychiatrist's note that the veteran would be evaluated 
for PTSD as he had persistent memories of his time in Lebanon 
and was stressed by those. The doctor was concerned that the 
stress experienced in Lebanon could have influenced 
development of schizophrenia, or that the veteran had a 
combination of schizophrenia and PTSD. Conclusion was 
schizophrenia, rule out PTSD, with PTSD clinic evaluation 
ordered.

Pursuant to the Board's August 2005 remand, the veteran 
underwent another VA PTSD examination in November 2005. The 
examining psychologist reviewed the C-file and the veteran's 
records, reporting details of his military service, 
stressors, prior examinations including by nurse practitioner 
and the staff psychiatrist, treatment notes. He indicated 
that the veteran had recently completed technical school and 
obtained certification for automotive technology, had worked 
part-time, and that had convinced him he could not work full-
time. The examiner noted that the veteran completed the 
Mississippi Scale for Combat Veterans and obtained a score 
below the cutoff for clinically significant PTSD. On the Beck 
Depression Inventory test, his responses indicate that he 
experiences mild depression, and he endorsed a range of 
symptoms on the SCL-90-R consistent with some anxiety and 
depressive symptoms. The examiner concluded that the 
veteran's experiences in Beirut did not meet the stressor 
criterion for PTSD, and other symptoms do not fulfill 
diagnostic criteria for PTSD, and continued to fulfill 
diagnostic criteria for chronic schizophrenia. Diagnostic 
impression was Axis I schizophrenia, paranoid type, chronic.

The veteran submitted additional evidence after his case was 
returned to the Board. This evidence includes duplicates of 
the veteran's stressor statements, and a treatment note dated 
in March 2006 from his treating VA staff psychiatrist. In 
this note, the psychiatrist indicated that the veteran was 
frustrated by the long struggle to get some recognition of 
how his psychiatric condition is related to his time in the 
service. The psychiatrist then stated "I believe that this 
veteran suffers from both PTSD and schizophrenia. The stress 
of being in Beirut during the bombing is something that has 
shaped this veterans outlook on life and he provides numerous 
letter from the past where there is a central theme of 
remembering the bombing, the people he knew that were 
affected and the stress of wondering if he was going to be 
killed or wounded." The psychiatrist went on to conclude 
that the events that the veteran was involved with in the 
service, the Beirut bombing, did cause the veteran much 
stress and that this stress contributed in a direct way to 
the development of his current psychiatric conditions that 
include schizophrenia with the current superimposed 
depression and PTSD. Diagnosis was chronic paranoid 
schizophrenia with superimposed depression, and PTSD.

In various statements, the veteran and his representative 
maintain that service connection for PTSD is warranted.

III.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 1131. Service connection can be 
granted for any disease initially diagnosed after discharge 
from service when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), i.e., the diagnosis must conform to the 
requirements of DSM-IV (American Psychiatric Association, 
Diagnostic and Statistical Manual of Mental Disorders, 4th 
ed., 1994); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred. 

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy." See Gaines v. 
West, 11 Vet. App. 353, 358 (1998); Hayes v. Brown, 5 Vet. 
App. 60, 66 (1993). If it is determined through military 
citation or other supportive evidence that a veteran engaged 
in combat with the enemy, and the claimed stressors are 
related to combat, the veteran's lay testimony regarding the 
reported stressors must be accepted as conclusive evidence as 
to their actual occurrence and no further development or 
corroborative evidence will be necessary, provided that the 
testimony is found to be satisfactory and consistent with the 
circumstances, conditions or hardships of such service. 38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304. See Doran v. Brown, 6 
Vet. App. 283, 289 (1994). Service department evidence that 
the veteran engaged in combat or that the veteran was awarded 
the Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in-service 
stressor. 38 C.F.R. § 3.304(f).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor. See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996). In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor. See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

In Cohen v. Brown, 10 Vet. App. 128 (1997), the U.S. Court of 
Appeals for Veterans Claims (Court) noted that VA had adopted 
a final rule in October 1996, effective November 7, 1996, 
revising 38 C.F.R. §§ 4.125 and 4.126 (1996). The effect of 
these revisions was to change the diagnostic criteria for 
mental disorders from the Diagnostic and Statistical Manual 
for Mental Disorders (DSM), third edition and the third 
edition, revised, to the fourth edition (DSM-IV). The Court 
found that DSM-IV altered the criteria for assessing the 
adequacy of the stressor from an objective to a subjective 
basis. Thus where there were "undisputed, unequivocal" 
diagnoses of PTSD of record, and the Board did not make a 
finding that the reports were incomplete, the adequacy of the 
stressor had to be presumed as a matter of law.

In the present case, the veteran was an infantryman, and had 
active service of which he spent several months in Beirut, 
Lebanon. His awards include the Combat Infantry Ribbon. 

The record reflects that the veteran's mental illness had its 
onset several years after discharge from service. He was 
diagnosed with schizophrenia, with onset around 1989. He has 
been diagnosed with schizophrenia in both private and VA 
facilities.  This occurred, it is noted, after a significant 
head injury.

The veteran's treating VA staff psychiatrist proposed in 
August 2002 note that the veteran saw the aftermath of 
bombings while he was in military service and these quite 
possibly effected into a stressor that led to the 
schizophrenia. However, when examined in October 2002, the VA 
psychologist concluded, after administering PTSD testing, 
that the veteran's scores were severe exaggerations of 
symptoms, and that his stressors did not meet the criteria 
for PTSD. The examiner discounted the staff psychiatrist's 
theory of Beirut service causing PTSD or schizophrenia, and 
concluded that other explanations were more logical and 
consistent with a diagnosis of schizophrenia given the 
veteran's history and based on review of the claims folder 
and overall treatment records. The examiner felt that the 
veteran began attending a PTSD support group in July 2002 
after he was denied service connection for schizophrenia, and 
that he was not well suited for the PTSD group. 

The competent medical evidence reflects that the veteran has 
been consistently diagnosed and treated for schizophrenia. In 
November 2005, the veteran was again re-examined by a 
different VA examiner who arrived at essentially similar 
conclusions as the prior October 2002 VA examiner. Again the 
veteran's performance on PTSD assessment testing was 
inconsistent with clinically significant PTSD, and more 
consistent with schizophrenia. The examiner reviewed the C 
file, including the staff doctor's opinion as to the etiology 
of PTSD and discounted the opinion based on review of the C 
file, and all available medical records. The examiner found 
that the veteran's experiences in Beirut did not meet the 
stressor criterion for PTSD. Although a March 2006 progress 
note from Dr. Gurklis again diagnosed PTSD and schizophrenia 
due to service, and provided various criteria in support of 
that conclusion, the psychiatrist did not address the two VA 
examiner's conclusions that the Beirut stressors as related 
by the veteran did not meet the required criteria for PTSD 
stressors, and that the veteran's PTSD assessment scores were 
inconsistent with a diagnosis of PTSD.

The Board considers the VA examiner's opinions-that the 
veteran does not currently have PTSD, to be more probative 
than the staff doctor's August 2002 and March 2006 treatment 
notes and opinions. Significantly, that doctor indicated that 
the veteran had chronic schizophrenia and "possible PTSD" 
in the August 2002 treatment note. Incidentally, the record 
reflects that the doctor had sent the veteran for 
neuropsychologist consultation in April 1993,where a 
diagnosis of schizophrenia was confirmed. In his March 2006 
treatment note, the doctor provided a diagnosis of PTSD based 
on the veteran's distant observation of the aftermath of 
bombings in Beirut, explained the veteran's symptoms that met 
a diagnosis of PTSD, but failed to identify the specific 
stressor on which the diagnosis of PTSD was based. That 
doctor also did not address the contrary findings in prior VA 
examinations in October 2002 and November 2005, as well as in 
prior private examinations which diagnosed schizophrenia as 
far back as 1989 and 1993. 

The VA examinations and opinions in October 2002 and November 
2005 were performed after thorough review of the veteran's C 
file and records, administration of PTSD assessment tests, 
and after examination of the veteran; the examiners also 
provided adequate rationale for the conclusions that the 
claimed stressors, examination, and test results, did not 
support a diagnosis of PTSD. These two opinions are therefore 
entitled to greater weight than the staff doctor's opinion. 
Although the Board may not ignore the opinion of a treating 
physician, such as the one proffered in March 2006 progress 
notes, the Board certainly is free to discount the 
credibility of that physician's statement, so long as the 
Board provides an adequate explanation of the reasons and 
bases for its determination. See Sanden v. Derwinski, 2 Vet. 
App. 97, 100- 01 (1992); Hatlestad v. Derwinski, 1 Vet. App. 
164, 169 (1991). For the reasons discussed above, the Board 
has legitimate reason to favor the more thorough PTSD VA 
examinations by two different VA examiners, several years 
apart in October 2002 and November 2005. 

The Board recognizes the statements of the veteran. However, 
unsupported by medical evidence, a claimant's personal 
belief, however sincere, cannot form a factual basis for 
granting a claim requiring medical determinations. See 
Espiritu v. Derwinski, 2 Vet. App. 494 (1992).

Due to the lack of a DSM-IV conforming diagnosis of PTSD, the 
Board will not grant entitlement to service connection. The 
Board concludes that the preponderance of the medical 
evidence establishes that the veteran does not currently have 
PTSD. Accordingly, service connection is not warranted for 
this disability.


ORDER

Service connection for post-traumatic stress disorder is 
denied.

____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


